Exhibit 99.1 Recycool, Inc. Financial Statements December 31, 2011 and 2010 Index to Financial Statements Page Report of Independent Registered Accountants 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 4 Notes to the Financial Statements 6 Report of Independent Registered Public Accounting Firm Shareholders and Board of Directors Recycool, Inc. Forest Lake, Minnesota We have audited the accompanying balance sheets of Recycool, Inc., a Minnesota corporation, as of December 31, 2011 and December 31, 2010, and the related statements of operations, shareholders’ equity, and cash flows for the two years then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Recycool, Inc. as of December 31, 2011 and December 31, 2010, and the results of its operations and its cash flows for the two years then ended in conformity with accounting principles generally accepted in the United States of America. Jorgensen & Co. (a registered pubic accounting firm) /s/ Jorgensen & Co. February 11, 2012 Bellevue, WA 1 Recycool, Inc. Balance Sheets As of December 31, 2011 and 2010 Assets Current Assets Cash $ $ Accounts Receivable (net) Inventory Prepaid expenses Total current assets Property Plant and Equipment Plant and equipment Accumulated Depreciation ) ) Property plant and equipment net Net Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts payable and accrued expenses Total liabilities Common stock, $1.00 stated value (900 shares authorized issued and outstanding at 12/31/10 and 12/31/09) Retained Earnings Total equities Total liabilities and shareholders’ equity $ $ See accompanying notes to financial statements. 2 Recycool, Inc. Statements of Operations As of December 31, 2011 and 2010 Year Ended December 31, Net Sales $ $ Cost of goods sold Cost of goods sold Gross profit Expenses Compensation Other general and administrative Legal and professional Total expenses Other income and expenses Miscellaneous income Income from operations before income tax Income taxes - - Net income $ $ Primary and fully diluted income per share: $ $ Weighted average number of shares outstanding: See accompanying notes to financial statements. 3 Recycool, Inc. Statement of Shareholders’ Equity As of December 31, 2011 and 2010 Common Stock Par Value $1/share Retained Earnings Shareholders' Equity Shares Balance, December 31, 2009 $ $ $ Dividends paid - - ) ) Net income for year - - Balance, December 31, 2010 Dividends paid - - ) ) Net income for year - - Balance, December 31, 2011 $ $ $ See accompanying notes to financial statements. 4 Recycool, Inc. Statement of Cash Flows As of December 31, 2011 and 2010 Year Ended December 31, Net Cash Flow From Operating Activities Net income from operations $ $ Adjustments to reconcile net loss to net cash used by operating activities Bad debt expense Depreciation expense Changes in Operating accounts Accounts receivable (net) - (increase) decrease ) Inventory- (increase) decrease Prepaid expenses - (increase) decrease ) Accounts payable - increase (decrease) ) Net cash provided by operating activities Investing Activities Purchase office equipment ) ) Net cash used for investing activities ) ) Financing Activities Dividends ) ) Net cash used by financing activities ) ) Increase (decrease) in cash for year ) Cash at the beginning of the year Cash at end of year $ $ Interest paid during year $
